Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Authentication unit, position measurement unit, position verification unit in claim 8
Position verification unit in claim 9
Position verification unit in claim 10
Position verification unit in claim 11
Authentication unit in claim 12
Authentication unit in claim 14

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 5, 6, 12 and 13 objected to because of the following informalities: 
The word ‘secret’ is incorrectly spelled as ‘secrete’ in each of these claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claim 8, claim elements “authentication unit,” “position measurement unit,” and “position verification unit” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The “position verification unit” in claim 9, “position verification unit” in claim 10, “position verification unit” in claim 11, “authentication unit” in claim 12 and “authentication unit” in claim 14 similarly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. As discussed above, claim 8 appears to invoke 35 U.S.C. 112(f). Examiner is unable to find the corresponding structure in the specification --- the various “units” are merely described with regards to their function. Therefore, claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Examiner notes claims 9-14 depend from claim 8. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 8, claim elements “authentication unit,” “position measurement unit,” and “position verification unit” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The “position verification unit” in claim 9, “position verification unit” in claim 10, “position verification unit” in claim 11, “authentication unit” in claim 12 and “authentication unit” in claim 14 similarly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. As discussed above, claim 6 appears to invoke 35 U.S.C. 112(f). Examiner is unable to find the corresponding structure in the specification -- the various “units” are merely described with regards to their function.
Therefore, claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Examiner notes claims 9-14 depend from claim 8. Appropriate correction is required. 
Applicant may: 
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
Amend the written description of the specification such that it expressly recites what structure, material or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material or acts so that one of ordinary skill in the 
Amending the written description of the specification such that it expressly recites the corresponding structure, material or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)): or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 


Claims 2 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms “first dynamics” and “second dynamics” in claims 2 and 9 are indefinite and do not impose meaningful limits to the claimed invention. The claim does not clearly set forth the metes and bounds of the patent protection desired. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Wiacek (US-20210274462-A1).

As to claim 1, Wiacek teaches a method of verifying integrity of global positioning system (GPS) position information (See Paragraphs [0288]-[0297]), performed in an unmanned moving object (Paragraph [0186]: The UE 700 may be any type of mobile radio device mentioned previously, and example embodiments take the example of an airborne vehicle, such as a drone, i.e., unmanned moving object) including one or more processors and a memory for storing one or more programs executed by the one or more processors (Abstract: An apparatus including at least one processor; and at least one memory including computer program code which, when executed by the at least one processor, causes the apparatus to receive reference data usable for estimating a geographic position of the apparatus), the method comprising:
	an operation of performing an authentication process for a connected base station, by the unmanned moving object (Paragraph [0278]: The UE positioning system verification logic 1280 may perform a security check to verify whether received the UE (X, Y, H) position provided in the UE positioning report 1285 was measured based on authorized and real base stations; Also see paragraphs [0266] and [0267]);
	an operation of measuring a position of the unmanned moving object by performing wireless communication with a plurality of authenticated base stations (Abstract: estimating a geographic position of the apparatus based on its distance from two or more base stations; [0004]: receiving, for each of a plurality of remote base stations, reference data usable for estimating a geographic position of the apparatus based on its distance from two or more of the base stations);
	and an operation of verifying the GPS position information by comparing a value of the measured position with a position value of the GPS position information received from a satellite (Paragraph [0289]: By performing TOA-based positioning, or at least a TOA-based distance measurement, in accordance with example embodiments described above, the UE 700 may be able to determine whether positional data derived from GNSS signals is correct or within tolerances; Paragraph [0293]: FIG. 22B illustrates the situation where a satellite-based position (e.g. GPS) denoted as GPS: UE (X.sub.G, Y.sub.G, H.sub.G) may be compared with TOA-based position TOA: UE (X.sub.T, Y.sub.T, H.sub.T; Also see claim 34: determining geographic position based on received satellite signals, and wherein the circuitry is further configured to compare a position determined with the satellite with the one or more positioning determinations to determine if they substantially match.)

Claim 8 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter. Since Wiacek describes one or more processors that are configured to perform an authentication process for a connected base station, some component/program exists to carry out this function, which therefore acts the ‘authentication unit’ in this case. 
Similarly, since Wiacek describes one or more processors that are configured to measure position of the unmanned moving object by performing wireless communication with a plurality of authenticated base stations, some component/program exists to carry out this function, which therefore acts the ‘position measurement unit’ in this case. 
Similarly, since Wiacek describes one or more processors that are configured to verify the GPS position information by comparing a value of the measured position with a position value of the GPS .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wiacek (US 20210274462 A1) in view of Nobukawa et al. (US 20180150086 A1), hereinafter referred to as ‘Nobukawa.’.

As to claim 2, Wiacek teaches the method according to claim 1, wherein the verifying operation includes:
	an operation of calculating first dynamics of the unmanned moving object for a predetermined time period on the basis of the measured position value (Paragraph [0014]: determine a speed and heading vector using a plurality of consecutive optimum position determinations during movement, i.e., calculating dynamics; Paragraph [0015]: identify one or more pairs of base stations to use for the consecutive optimum position determinations, i.e., on the basis of measured position value);
	an operation of calculating second dynamics of the unmanned moving object for a predetermined time period on the basis of the received GPS position information (Paragraph [0289]: the above described systems and methods may be used as a means for independent GPS-based UE position verification; in accordance with example embodiments described above, the UE may be able to determine whether positional data derived from GNSS signals is correct or within tolerances, i.e. received GPS position information; Paragraph [0014]: determine a speed and heading vector using a plurality of consecutive optimum position determinations, i.e., for a predetermined time period (in this case, from GPS) during movement; Paragraph [0029] The positioning report may further comprise additional data items comprising one or more of: a height value of the apparatus, a flight plan, a heading vector, and speed of movement).

	Wiacek fails to explicitly disclose:
	an operation of confirming whether a difference between the first dynamics and the second dynamics is within a preset error range by comparing the first dynamics and the second dynamics.

	Nobukawa describes a method for comparing kinematic variables like speed and heading obtained directly or derived from GNSS or onboard vehicle sensors (See [Paragraph [0154]), and teaches:
	an operation of confirming whether a difference between the first dynamics and the second dynamics is within a preset error range by comparing the first dynamics and the second dynamics (Paragraph [0160]: The first metric, M1, compares speed values from GNSS, i.e., first dynamics, with that from the vehicle sensor, i.e., second dynamics, sampled within a moving time window of an interval between a past time and the current time; Paragraph [0164]: The second metric, M2, compares the changes of the heading angle from the GNSS, i.e., first dynamics, and that derived from yaw rate sensor signal, i.e., second dynamics; Paragraph [0194]: comparing said first metric value with said first threshold, i.e., presser error range; in case said first metric value is smaller than said first threshold, said processor setting a global navigation system value as invalid; comparing said second metric value with 
	It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Wiacek, and compare the speed and direction values derived from the GPS/GNSS with speed and direction values from an additional source, as taught by Nobukawa, because doing so is well-understood in the art, and provides a further convenient means for verifying the accuracy of GPS/GNSS position information. 

Claim 9 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter. Since Wiacek describes one or more processors that are configured to calculate ‘first dynamics’ and ‘second dynamics’ of the unmanned moving object, some component/program exists to carry out this function, which therefore acts the ‘position verification unit’ in this case.

As to claim 3, Wiacek and Nobukawa teach the method according to claim 2, and Wiacek further teaches:
wherein the operation of calculating first dynamics includes:
	an operation of calculating a moving direction and a moving speed of the unmanned moving object on the basis of the measured position value (Paragraph [0230]: the UE positioning logic 1240 may decide to take into consideration UE motion to provide more accurate positioning data UE.sub.opt (X,Y,H). To do so, the UE 1700 may need to determine its speed and a heading vector);
	and an operation of calculating measured-position-based dynamics by accumulating the calculated moving direction and moving speed for a predetermined time period (Paragraph [0230]: One method for determining the speed and heading vector is to measure three consecutive UE.sub.opt (X,Y,H) position reports).

Claim 10 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter. Since Wiacek describes one or more processors that are configured to calculate a moving direction and moving speed of the unmanned moving object on the basis of the measured position value, some component/program exists to carry out this function, which therefore acts the ‘position verification unit’ in this case.

As to claim 4, Wiacek and Nobukawa teach the method according to claim 2, and Wiacek further teaches:
wherein the operation of calculating the second dynamics includes: 
	an operation of calculating a moving direction and a moving speed of the unmanned moving object on the basis of the received GPS position information (Paragraph [0030]: The apparatus may further comprise a means for determining geographic position based on received satellite signals; Paragraph [0034] One or more of the base stations may be satellites comprising part of a non terrestrial network (NTN); Paragraph [0029] The positioning report may further comprise additional data items comprising one or more of: a height value of the apparatus, a flight plan, a heading vector, and speed of movement; Paragraph [0230]: the UE positioning logic 1240 may decide to take into consideration UE motion to provide more accurate positioning data UE.sub.opt (X,Y,H). To do so, the UE 1700 may need to determine its speed and a heading vector);
	and an operation of calculating GPS-position-based dynamics by accumulating the calculated moving direction and moving speed for a predetermined time period (Paragraph [0289]: the above described systems and methods may be used as a means for independent GPS-based UE position verification; in accordance with example embodiments described above, the UE may be able to determine whether positional data derived from GNSS signals is correct or within tolerances, i.e. received GPS position information; Paragraph [0014]: determine a speed and heading vector using a plurality of consecutive optimum position determinations, i.e., for a predetermined time period (in this case, from GPS) during movement; Paragraph [0029] The positioning report may further comprise additional data items comprising one or more of: a height value of the apparatus, a flight plan, a heading vector, and speed of movement).

Claim 11 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter. Since Wiacek describes one or more processors that are configured to calculate a moving direction and moving speed of the unmanned moving object on the basis of the received GPS position information, some component/program exists to carry out this function, which therefore acts the ‘position verification unit’ in this case.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wiacek, in view of Canoy et al. (US-20170006417-A1) and Fujiwara (JP 2018074253 A), hereinafter referred to as ‘Canoy’ and ‘Fujiwara’ respectively. 

As to claim 5, Wiacek teaches the method according to claim 1, but fails to explicitly disclose the transmission of a random number, creating a signature value by signing the random number using a secret key, and verifying validity of the signature value received from the base station. 
Fujiwara teaches:
an operation of transmitting a random number (nonce) to the base station, by the unmanned moving object (Paragraph [0022]: An unmanned aerial vehicle characterized by comprising a communication means for relaying the random number; Paragraph [0024]: A cryptographic 
Canoy teaches a method for providing enhanced location services for devices such as UAVs by leveraging a system of beacon devices, i.e., base stations, and ensuring trustworthiness and authenticity of location data, i.e., in the same field of endeavor as the claimed invention. Canoy teaches:
an operation of creating a signature value by signing the random number using a secret key sk.sub.ID corresponding to its own identification information (ID), by the base station (Paragraph [0030]: the beacon device may sign broadcast messages of in-the-clear data (e.g., location data) using hashed or otherwise encoded and/or encrypted data; Paragraph [0045]: an encrypted data segment may be generated by encrypting or encoding data – in this case, the random number as taught by Fujiwara -- using a secret key. The broadcast message may effectively sign the included information – in this case, the random number -- so that receiver devices, i.e., UAVs, may determine whether there has been a compromise to the beacon device);
and an operation of verifying validity of the signature value received from the base station, by the unmanned moving object (Paragraph [0045]: With the authentication data segment, the broadcast message using the data structure 300 may effectively sign the included information so that receiver devices, i.e., UAV, may determine whether there has been a compromise to the beacon device, i.e., base station, and thus the included location data should not be trusted for calculations, i.e., verifying validity).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Wiacek and include cryptographic encryption as taught by Canoy, and the use of a random number, as taught by Fujiwara, because doing so is well-understood, routine and conventional in the art, and provides a further reliable means for verifying integrity of position data and preventing spoofing attacks against UAVs.

Claim 12 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter. Since Canoy describes receiver devices, i.e., UAVs and beacon devices, i.e., base stations, that are configured to transmit and verify encrypted data using secret keys and signatures, some component/program exists to carry out this function, which therefore acts the ‘authentication unit’ in this case.

Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wiacek, in view of Canoy and Fujiwara, and further in view of Wang et al. (US-20200322805-A1), hereinafter referred to as ‘Wang.’

As to claim 6, Wiacek, Canoy and Fujiwara teach the method according to claim 5, but fail to explicitly disclose: wherein the base station transmits the identification information (ID) to an authentication server and receives the secrete key sk.sub.ID corresponding to the identification information (ID).
Wang describes techniques and apparatuses for base station location authentication to prevent spoofing, i.e., in the same field of endeavor as the claimed invention, and teaches:
wherein the base station transmits the identification information (ID) to an authentication server and receives the secrete key sk.sub.ID corresponding to the identification information (ID) (Paragraph [0014]: FIG. 5 illustrates details of example data transactions between a base station and a base-station-location server for base station location authentication; [0018]: The base-station-location server maintains a list of authenticated base stations and generates security keys for base stations that are authenticated. The authenticated base stations use the security keys to generate encrypted positioning reference signals that protect information transmitted to the UE and enable the UE to verify that the base stations are authenticated by the base-station-location server; [0029]: The base-station-location server 264 audits locations of the base stations 120 and determines whether or not the locations of the base stations 120 are authentic; [0030]: The base-station-location server 264 can also establish secure communications with the base stations 120 and the UEs 110 using cellular-network security techniques, public-key cryptography (e.g., asymmetric cryptography), or a tunneling protocol; [0077]: the encrypted positioning reference signal can also include an identity of the base station).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Wiacek, Canoy and Fujiwara, and include the use of an authentication server, as taught by Wang, because doing so is well known in the art, and provides a further convenient means for preventing spoofing attacks on UAVs. 

Claim 13 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter. 

As to claim 7, Wiacek, Canoy and Wang teach the method according to claim 6, and Wang further teaches:
	wherein the unmanned moving object verifies validity of the signature value by using a master public key previously issued by the authentication server and stored in the unmanned moving object (Paragraph [0039]: the base-station-location server establishes a secure communication with the UE  using an authenticated base station and sends the security key, i.e., master public key, to the UE. The UE stores the security key in the integrated circuit or a computer-readable storage media of the UE, i.e., stored in the unmanned movable object; Paragraph [0078]: UE decrypts the encrypted positioning reference signal using a security key, i.e., master public key, that is received prior to or after the transmission of the encrypted positioning reference signal).

Claim 14 is similarly rejected for the reasons stated above, as it contains nearly identical subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neel Bakshi whose telephone number is (571)272-5086. The examiner can normally be reached 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc R. Burgess can be reached on (571)272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                 /MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666